Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
Status of Claims
2.	Claims 32-51 are currently under examination wherein claims 32, 39 and 46 have been amended in applicant’s amendment filed on October 25, 2021.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 32-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the weak connection” in claims 32, 39 and 46 lacks an antecedent basis in claims 32, 39 and 46 respectively rendering claims 32, 39, 46 and all their dependent claims indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 32-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crump et al. (US 2015/0273582 A1).
	With respect to claims 32-51, Crump et al. (‘582 A1) discloses an additive manufacturing method of fabrication a metallic three-dimensional object (e.g. binder jetting and selective laser sintering) having a separable support and at least one nested part comprising forming a plurality of successive layers of a build material including a binder system and sinterable metal powders into a green compact having a desired shape of the object and a support structure between a build plate and the object weakly connected to the support structure at an interface between the green compact and the support structure; debinding the green compact to form a brown compact; sintering the brown compact in an enclosed extrusion-based system being an enclosed environment having a build chamber therein which would meet the claimed sintering furnace; and separating the sintered object from the support structure at the interface between the green compact and the support structure (i.e. the weak connection as claimed) to form the object, wherein the build material is a metal injection molding feedstock extruded through a nozzle to deliver discrete units of the build material through an intermediary channel via a drive train; and the support structure provides a structural support to at least a portion of the object and resists bonding of the support structure to the object 
Response to Arguments
5.	The applicant’s arguments filed on October 25, 2021 have been fully considered but they are not persuasive.	
The applicant argues that Crump et al. (‘582 A1)’s support material are dissolvable and different from the object material while the instant claimed support and object materials are the same. In response, see the grounds of rejection of the amended feature above. The examiner notes that as long as the build material contains metal powers, there is no further limitation on the support and object materials recited in the instant claims at all. Furthermore, Crump et al. (‘582 A1) discloses that the support material includes iron, ferrite, nickel and alloys thereof (paragraph [0046]) without specifying the object material, indicating clearly that the support and object materials can either be the same or different as desired.  
Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/29/2021